2014 IL 116532



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                   (Docket No. 116532)

       In re N.C., a Minor (The People of the State of Illinois, Appellant, v. Nichole G.,
               Appellee, and Department of Healthcare and Family Services,
                                  Intervenor-Appellee).


                                Opinion filed June 19, 2014.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Justices Freeman, Thomas, Karmeier, and Burke concurred in the judgment and
     opinion.

        Justice Theis specially concurred, with opinion, joined by Chief Justice Garman.



                                            OPINION

¶1       This appeal asks whether the State has standing in a juvenile neglect proceeding
     (705 ILCS 405/1-1 et seq. (West 2012)) to challenge the paternity of a man, Alfred C.,
     who signed a voluntary acknowledgement of paternity under the Illinois Parentage Act
     of 1984 (750 ILCS 45/1 et seq. (West 2012)). Four days after the birth of the minor,
     N.C., the State filed a juvenile neglect petition seeking to have N.C. adjudicated
     neglected and made a ward of the court. On the State’s motion, the circuit court of
     Peoria County dismissed Alfred from the neglect proceedings, based on DNA evidence
     establishing that he was not N.C.’s biological father.

¶2      Following adjudicatory and dispositional hearings, the circuit court found that N.C.
     was neglected and the respondent mother, Nichole G., was unfit, made N.C. a ward of
     the court, and named the Department of Children and Family Services as N.C.’s
     guardian. A majority of the appellate court reversed, concluding that the State did not
     have standing to challenge Alfred’s paternity in the neglect proceedings and, even if it
     had standing, the State did not comply with the applicable statutory provisions. The
     appellate court remanded the matter to the circuit court for new neglect proceedings
     that would include Alfred. For the reasons that follow, we affirm the appellate court’s
     judgment, and remand with directions.



¶3                                    I. BACKGROUND

¶4       Respondent, Nichole G., gave birth to N.C. on February 17, 2012, at Proctor
     Hospital in Peoria, Illinois. Nichole was not married at the time. The following day,
     February 18, 2012, Nichole and her boyfriend, Alfred C., executed a voluntary
     acknowledgement of paternity of N.C., referred to by the parties and the lower courts in
     this case as a VAP.

¶5       The VAP advised Alfred that it constituted a legal document that operated “the
     same as a court order determining the legal relationship between a father and child.”
     The VAP expressly imposed a legal responsibility on Alfred to provide financial
     support for N.C. until the age of 18 years, including child support and medical support.
     The VAP did not grant Alfred a right to custody or visitation, but it did provide him the
     right to seek custody or visitation from the court. Alfred was also entitled to all notices
     of adoption proceedings. Both Nichole and Alfred had the right to rescind the VAP by
     signing a “Rescission of VAP” form within 60 days of the earlier of the
     acknowledgement’s execution or a proceeding relating to the child. The VAP also
     explicitly waived Alfred’s right to genetic testing.

¶6       On February 21, 2012, four days after Nichole gave birth to N.C. and three days
     after Nichole and Alfred executed the VAP, the Department of Children and Family
     Services (DCFS) took N.C. into protective custody. On February 22, 2012, DCFS filed
     a petition in the circuit court of Peoria County alleging juvenile neglect under section
     2-13 of the Juvenile Court Act of 1987 (705 ILCS 405/2-13 (West 2012)). The petition
     identified Nichole as N.C.’s mother and Alfred as N.C.’s father. The petition contained
     separate allegations against Nichole and Alfred to support the charges.

¶7       Specifically, the petition alleged that Nichole: (1) had been adjudicated an unfit
     parent in previous proceedings for her other three children; (2) had not subsequently

                                              -2-
       been found to be a fit parent; (3) had two paramours who committed physical acts of
       violence against Nichole or her children; and (4) had a criminal history of retail theft in
       2010. The petition alleged that Alfred (1) was bipolar and was not taking his
       medication; (2) had anger management issues; (3) was homeless after being “kicked
       out” of his sister’s house; and (4) had an extensive criminal history. Alfred’s criminal
       history included resisting police officers in 2011; harassing a witness, unlawful
       restraint, and resisting arrest in 2006; threatening a public official in 2004; aggravated
       battery and possession of an explosive or incendiary device in 2000; battery, criminal
       damage to property, and disorderly conduct in 1998; battery and resisting a police
       officer in 1994; battery in 1991; and reckless conduct in 1984.

¶8         On February 23, 2012, the circuit court entered an order for temporary shelter care,
       placed N.C. in the custody of DCFS, and appointed a guardian ad litem (GAL) to
       represent N.C’s interests. The court also entered an order identifying Alfred as the
       “legal” father based on the VAP and appointed separate counsel for Nichole and
       Alfred.

¶9         On February 28, 2012, Nichole and Alfred filed answers to the State’s neglect
       petition. Both stipulated that the State would call witnesses at the adjudicatory hearing
       who would support all of the allegations against Alfred.

¶ 10       Also on February 28, 2012, the State made an oral request for genetic testing on
       Alfred “due to the VAP.” None of the parties objected to this motion. The court granted
       the State’s request and ordered the parties to cooperate. The court also ordered DCFS to
       schedule and pay for the testing.

¶ 11       On March 6, 2012, Nichole and Alfred got married. The next day, March 7, 2012,
       Nichole and Alfred participated in a DCFS Integrated Assessment Interview conducted
       by two caseworkers from Family Core. Based on the interview statements made by
       Nichole and Alfred, the caseworkers created a report summarizing the background of
       N.C.’s case and the personal history of Alfred and Nicole.

¶ 12       In pertinent part, the report noted that Alfred signed the VAP stating he was N.C.’s
       father, but the report claimed that Nichole “questioned paternity.” Alfred and Nichole
       gave slightly conflicting accounts of their relationship, but both stated that they initially
       met at the Peoria bus station in either 2009 or 2010. They dated briefly, until Alfred
       moved to southern Illinois.



                                                 -3-
¶ 13      Alfred told the screeners that he returned to Peoria in December 2011, when he and
       Nichole started dating again. Nichole, however, told screeners that Alfred returned to
       Peoria in May 2011, and they resumed their relationship. Nichole stated that she first
       had sexual relations with Alfred in May 2011. Nicole further explained that she also
       “dated” another man, Joseph R., from May 2011 until December 2011.

¶ 14       Alfred told the screeners that he was “very confident” that N.C. was his child.
       Nichole, however, told the screeners that she “tried” to explain to Alfred that he is
       likely not N.C.’s father. Nichole suggested that N.C.’s biological father was her former
       boyfriend, Joseph R. Nichole explained that she was dating Joseph R. when she
       became pregnant with N.C.

¶ 15       In the final section of Alfred’s interview, the screeners concluded that it is “highly
       likely” that Alfred was not N.C.’s biological father. The screeners further concluded
       that Alfred’s “active, untreated mental health symptoms, combined with his lifestyle,
       significant criminal history, and suspected domestic violence are also concerns when
       considering any role he may play in providing care to [N.C.], either as her determined
       father or as [Nicole’s] husband.”

¶ 16       On March 16, 2012, LabCorp, a genetic testing company, took samples from
       Alfred and N.C. for DNA analysis consistent with the trial court’s prior order for
       genetic testing. On April 1, 2012, LabCorp issued a report concluding that Alfred was
       not the biological father of N.C., calculating the probability of Alfred’s paternity at
       0.00%.

¶ 17       On April 3, 2012, the State filed a “motion for declaration of nonpaternity,” citing
       LabCorp’s report finding that Alfred was not N.C.’s biological father. The State sought
       a declaration that Alfred “is not the legal father of [N.C.],” and asked that Alfred “be
       removed as a party” from the neglect proceeding. The State did not cite any specific
       statutory provision in its motion. Neither Alfred nor Nichole filed an objection to the
       State’s motion.

¶ 18       At a hearing on April 30, 2012, the trial court heard arguments on both the State’s
       motion for declaration of nonpaternity and the State’s petition alleging juvenile
       neglect. The State, the GAL, and separate counsel for Alfred and Nichole appeared at
       the hearing.

¶ 19       The court first considered the State’s motion for declaration of nonpaternity. The
       parties stipulated that Nicole and Alfred had executed a VAP. Over Nicole’s objection,

                                               -4-
       the State presented the unsworn testimony of the Family Core caseworker, who stated
       that Nicole told her that she and Alfred’s relationship began in December 2011.
       According to the caseworker, Alfred initially claimed the relationship started in
       December 2011. When Alfred was reminded that N.C. was born in February 2012, he
       stated that he and Nicole were intimate in either May or June of 2011.

¶ 20       During arguments, the State conceded that it could not bring an action for
       nonexistence of a parent and child relationship under section 7 of the Parentage Act
       (750 ILCS 45/7(b) (West 2012)). The State contended, however, that it was entitled to
       challenge the VAP under section 6(d) of the Parentage Act (750 ILCS 45/6(d) (West
       2012)), authorizing challenges to a VAP based on fraud, duress, or material mistake of
       fact. The State argued that the evidence that Alfred and Nichole’s relationship did not
       begin until December 2011, with N.C.’s birth in February 2012, constituted either a
       material mistake of fact or fraud on the issue of Alfred’s paternity. Thus, the State
       asked the court to vacate the VAP.

¶ 21       The GAL agreed with the State that sufficient grounds existed to “set side or
       nullify” the VAP under section 6(d) of the Parentage Act based on fraud or material
       mistake of fact. The GAL explained that upholding the VAP in this case would
       “undermine its purpose to establish a legal relationship between a biological father and
       his child.” In support, the GAL noted that the VAP expressly stated that its purpose was
       to establish a legal relationship between a biological father and his child when the
       parents are not married. The GAL further argued that a VAP “is not a proper way to
       establish a relationship between a non-biological father and a child.” Instead, the GAL
       argued that type of relationship should be established through adoption. Alternatively,
       the GAL argued that the matter could be resolved by “a motion or a petition for
       nonpaternity brought by a proper party.”

¶ 22       Counsel for Alfred argued that the valid VAP legally established Alfred as N.C.’s
       father and that the State had not met its burden to invalidate the VAP based on fraud,
       material mistake of fact, or duress. Counsel noted that both Alfred and Nichole claimed
       to have had sexual relations in June 2011, making it possible for him to be the
       biological father of N.C.

¶ 23       Citing People ex rel. Department of Public Aid v. Smith, 212 Ill. 2d 389 (2004), and
       In re Parentage of G.E.M., 382 Ill. App. 3d 1102 (2008), Nichole’s counsel argued that
       challenging a VAP is difficult. Specifically, counsel argued that a VAP could not be
       challenged by “a simple motion,” that the State did not have standing to challenge the

                                              -5-
       VAP, and that the State did not present sufficient evidence to invalidate the VAP in this
       case.

¶ 24       Following arguments, the court granted the State’s motion for declaration of
       Alfred’s nonpaternity, finding that it was in N.C.’s best interests. The court explained
       that: (1) the State’s motion was filed shortly after N.C.’s birth; (2) unopposed genetic
       testing established that Alfred was not N.C.’s biological father; and (3) it would be bad
       public policy to allow someone who is not the child’s biological father to sign a VAP to
       establish himself as the father when he is not the child’s actual father. The court then
       discharged Alfred as a party to the neglect proceedings, and granted the State’s motion
       to amend the neglect petition to reflect that Alfred was no longer the legal father of
       N.C.1

¶ 25       After discharging Alfred, the trial court proceeded to an adjudicatory hearing on the
       neglect petition. At the start of the hearing, the court granted the State’s request to
       question Nichole about the possible biological father of N.C. Nichole identified Joseph
       R. as the only potential father of N.C. Nichole stated that Joseph R. lived in Peoria, but
       she did not know his address.

¶ 26       Following additional brief testimony from Nichole on the neglect petition, the court
       determined that the State had proven all of the allegations. Therefore, the court found
       that N.C.’s environment was injurious to her health and, thus, she was a neglected
       minor.

¶ 27       On April 30, 2012, the circuit court entered an order finding Joseph R. to be the
       putative father of N.C. The sheriff of Peoria County personally served Joseph R. with a
       juvenile court summons to appear on May 21, 2012, on the allegations of N.C. being a
       neglected minor. A Family Core caseworker sent Joseph R. a letter at the homeless
       shelter he frequented, advising him that he may be the father of a child born in February
       2012. The letter asked Joseph R. to contact the caseworker immediately and also
       offered Joseph R. assistance in establishing paternity. It is not apparent from the record
       whether Joseph received that letter. Ultimately, though, Joseph did not contact the
       caseworker and did not appear at the dispositional hearing.




           1
             The circuit court granted Alfred’s request to certify the order for appeal, and Alfred filed a petition
       for leave to appeal pursuant to Supreme Court Rule 306(a)(5). The appellate court denied Alfred petition
       on May 25, 2012. Alfred is not a party to this appeal.
                                                        -6-
¶ 28      On May 21, 2012, following a hearing, the circuit court entered a dispositional
       order making N.C. a ward of the court and naming the Guardian Administrator of
       DCFS as N.C.’s guardian. On May 25, 2012, Nichole filed a notice of appeal.

¶ 29       On appeal, a majority of the appellate court reversed. The majority held that
       Nichole had standing to appeal the finding of nonpaternity against Alfred and his
       discharge from the case because they were married. The majority further found,
       however, that the State did not have standing to challenge Alfred’s paternity in the
       neglect proceedings. 2013 IL App (3d) 120438, ¶¶ 13, 20.

¶ 30       Alternatively, the majority held that even if the State had standing to challenge
       Alfred’s paternity and the VAP under section 6(d), the State failed to prove the
       requisite material mistake of fact. The majority reasoned that “[i]t is unclear whether
       the genetic identity of N.C. is material as to Alfred, because even after discovering he
       was not the biological father he still has sought to uphold the validity of the VAP and
       remain the legal father of N.C.” The majority also concluded that the State was not a
       party authorized under section 7(b) to bring an action to disestablish Alfred as N.C.’s
       father. 2013 IL App (3d) 120438, ¶¶ 14, 22.

¶ 31       Ultimately, the majority concluded that the trial court committed reversible error
       when it granted the State’s motion for declaration of nonpaternity and dismissed Alfred
       from the neglect proceedings. The majority determined that, “[a]ssuming Alfred’s
       status as the legal father remains unchanged, both respondent and Alfred should have
       the opportunity to present evidence as to whether N.C. is neglected.” Because Alfred
       was a necessary party in the neglect proceedings, the majority reversed the trial court’s
       finding of neglect against Nichole and remanded for a new hearing on the neglect
       petition. 2013 IL App (3d) 120438, ¶ 23.

¶ 32       Justice Carter dissented, arguing that the State had standing to file the motion for
       nonpaternity because the State was obligated to act in N.C.’s best interests under the
       Juvenile Court Act, and the evidence demonstrated that it was in N.C.’s best interests to
       make a determination of paternity. Justice Carter noted that the GAL supported the
       State’s position that N.C.’s best interests would not be served by allowing the VAP to
       stand. Moreover, the GAL could have filed its own motion for declaration of
       nonpaternity on N.C.’s behalf under the Parentage Act (750 ILCS 45/7(b) (West
       2012)). Thus, Justice Carter concluded that “under the unique facts of the present case,
       the State was authorized and, perhaps, obligated under the Juvenile Court Act and the


                                               -7-
       Parentage Act to file the motion for declaration of nonpaternity.” 2013 IL App (3d)
120438, ¶ 31 (Carter, J., dissenting).

¶ 33       Justice Carter also argued that nothing in the Parentage Act expressly prohibited
       the State from challenging a VAP, nor did the Act prohibit the State from filing a
       motion to declare nonpaternity under the circumstances of N.C.’s case. Finally, to the
       extent that the Parentage Act requires a party challenging a VAP to show a material
       mistake of fact, the DNA evidence here conclusively established that Alfred was
       mistaken on the issue of whether he was N.C.’s biological father. 2013 IL App (3d)
120438, ¶¶ 32, 33 (Carter, J., dissenting).

¶ 34       This court allowed the State’s petition for leave to appeal (Ill. S. Ct. R. 315(a) (eff.
       July 1, 2013)) and allowed the Department of Healthcare and Family Services to
       intervene as an appellee.2 We also allowed the Cook County Public Guardian, the
       Civitas ChildLaw Clinic and LAF to file amicus curiae briefs (Ill. S. Ct. R. 345 (eff.
       Sept. 20, 2010)).



¶ 35                                           II. ANALYSIS

¶ 36           On appeal, the State argues that it has standing to ensure that N.C.’s biological
       father was participating in the neglect proceedings under its general responsibility to
       protect neglect minors, and under four specific statutory provisions in the Juvenile
       Court Act and Parentage Act. Because the State is obligated to care for neglected
       minors, such as N.C., under the parens patriae doctrine (In re D.S., 198 Ill. 2d 309, 328
       (2001)), the State contends that it has the requisite “cognizable interest” necessary to
       confer standing in this case.

¶ 37       More specifically, the State argues that its actions to identify N.C.’s biological
       father in the neglect proceedings were permitted under four statutory provisions: (1)
       section 2-13(6) of the Juvenile Court Act, authorizing the State to file “one or more
       motions in the best interests of the minor” while neglect proceedings are pending in the
       circuit court (705 ILCS 405/2-13(6) (West 2012)); (2) section 6(d) of the Parentage
       Act, authorizing challenges to a VAP based on fraud, duress, or material mistake of fact
       (750 ILCS 45/6(d) (West 2012)); (3) section 7(a) of the Parentage Act, authorizing a

           2
            To clarify the parties involved in this appeal, we note that the intervening appellee, Department of
       Healthcare and Family Services (the Department), is distinct from the Department of Children and
       Family Services (DCFS).
                                                      -8-
       child, mother, pregnant woman, any person or public agency who has custody or
       provides support to the child, and the presumed or alleged father to bring an action to
       determine the existence of the father and child relationship (750 ILCS 45/7(a) (West
       2012)); or (4) section 7(b) of the Parentage Act, authorizing a child, natural mother, or
       presumed father to declare the nonexistence of a parent and child relationship (750
       ILCS 45/7(b) (West 2012)). For parts of its argument, the State emphasizes that N.C.’s
       GAL supported its motion to disestablish Alfred’s paternity and remove him from the
       neglect proceedings.

¶ 38       Nichole responds that actions to disestablish paternity are not specifically
       authorized under the Juvenile Court Act and the doctrine of parens patriae is
       inapplicable here because the State is effectively seeking to make N.C. an illegitimate
       child. Nichole contends that “it is entirely too speculative (and premature) to presume
       that N.C. is better off as an illegitimate child and that the child’s illegitimacy needs to
       be protected or advanced by the State’s Attorney.” Nichole asserts that it was improper,
       and not in N.C.’s best interests, for the State to seek to disestablish Alfred’s paternity
       without first establishing paternity in another putative father. Nichole notes that one of
       the stated purposes of the Juvenile Court Act is to preserve family ties whenever
       possible, and the State’s actions here directly contradict that purpose.

¶ 39       To the extent that the Parentage Act permits N.C.’s GAL to file motions to
       disestablish paternity, Nichole argues the GAL did not file a motion in this case.
       Nichole urges this court to reject the State’s contention that it has “vicarious standing”
       to file the disestablishment motion based on the GAL’s support of that motion. Under
       the Juvenile Court Act, the GAL is solely responsible for filling motions on the minor’s
       behalf. Even assuming the State had standing to disestablish paternity here, Nichole
       argues that the DNA evidence establishing that Alfred is not N.C.’s biological father is
       insufficient to defeat the VAP because it does not constitute a material mistake of fact,
       fraud, or duress.

¶ 40        The Department, as the intervening appellee, responds that the Parentage Act
       governs parentage issues in proceedings under the Juvenile Court Act, and the State
       failed to comply with the Parentage Act’s provisions when it sought to resolve the
       parentage issues raised in this case. The Department argues that a VAP is conclusive on
       the issue of parentage and verification through genetic testing is not permitted under
       the Parentage Act or this court’s decision in People ex rel. Department of Public Aid v.
       Smith, 212 Ill. 2d 389 (2004). The Department further argues that if the State wanted to
       file a petition to establish N.C.’s biological father under section 7(a) of the Parentage
                                                -9-
       Act, it should have named Joseph R. as the alleged father and, if genetic testing
       established him as N.C.’s biological father, the trial court could have resolved the
       paternity issue accordingly. The Department also contends that the State did not have
       standing to disestablish Alfred’s parentage under section 7(b) of the Parentage Act
       because that provision strictly restricts standing to mothers, children, and fathers
       presumed by marriage.



¶ 41            A. Standing under Juvenile Court Act to Address Paternity Issues

¶ 42       As demonstrated by the parties’ arguments, we must initially decide whether the
       State has standing to address paternity issues in proceedings under the Juvenile Court
       Act. Standing is a common law concept, satisfied if a “party has a real interest in the
       outcome of the controversy.” People v. $1,124,905 U.S. Currency, 177 Ill. 2d 314, 328
       (1997). We review de novo the issues of whether a party has standing and the proper
       construction of the Juvenile Court Act because they both present questions of law.
       Powell v. Dean Foods Co., 2012 IL 111714, ¶ 35; Ries v. City of Chicago, 242 Ill. 2d
205, 216 (2011). When construing statutory provisions, our goal is to determine and
       effectuate the legislature's intent, best indicated by giving the statutory language its
       plain and ordinary meaning. Innovative Modular Solutions v. Hazel Crest School
       District 152.5, 2012 IL 112052, ¶ 22.

¶ 43      The neglect proceedings in this case were initiated under the Juvenile Court Act.
       The Juvenile Court Act’s express purpose is to secure for every minor subject to its
       provisions “the safety and moral, emotional, mental, and physical welfare of the minor
       and the best interests of the community,” and “to preserve and strengthen the minor’s
       family ties whenever possible.” 705 ILCS 405/1-2(1) (West 2012). The Juvenile Court
       Act also instructs that its provisions must be liberally construed to accomplish its
       purpose. 705 ILCS 405/1-2(4) (West 2012).

¶ 44       As this court has recognized, the State’s parens patriae power to protect minors is
       codified in the Juvenile Court Act because it “specifically charges the circuit court with
       the duty to act in the best interests of the minor and for the minor’s own protection.” In
       re D.S., 198 Ill. 2d 309, 328 (2001). Moreover, when a petition is filed under the
       Juvenile Court Act alleging that a child is abused, neglected, or dependent, the State
       becomes the real party in interest and is solely responsible for prosecuting the petition.
       In re J.J., 142 Ill. 2d 1, 6 (1991); In re D.S., 198 Ill. 2d at 322.

                                               - 10 -
¶ 45       Relevant to the initial standing issue presented here, section 6-9 of the Juvenile
       Court Act provides that “[i]f parentage is at issue in any proceeding under this Act ***
       the Illinois Parentage Act of 1984 shall apply and the court shall enter orders consistent
       with that Act.” 705 ILCS 405/6-9(1) (West 2012). Applying the plain meaning of this
       provision, section 6-9(1) contemplates the State raising, and the circuit court resolving,
       parentage issues in a neglect proceeding under the Juvenile Court Act. Implicitly, then,
       section 6-9(1) authorizes the State to raise parentage issues in a neglect proceeding
       under the Juvenile Court Act in a manner consistent with the Parentage Act.

¶ 46       Moreover, section 2-13(6) of the Juvenile Court Act provides that “[a]t any time
       before dismissal of the petition or before final closing and discharge *** one or more
       motions in the best interests of the minor may be filed.” 705 ILCS 405/2-13(6) (West
       2012). A motion under section 2-13(6) must include sufficient facts in support of the
       relief requested. 705 ILCS 405/2-13(6) (West 2012). This unlimited provision broadly
       authorizes the State to file any type of motion if it is in the best interests of the minor.
       Necessarily, this would include a motion to address a paternity issue in the best
       interests of the minor if sufficient facts in support were included in the motion.

¶ 47       Thus, recognizing the Juvenile Court Act’s purpose and the State’s unique
       enforcement role and liberally construing the plain meaning of sections 6-9(1) and
       2-13(6) to accomplish the Juvenile Court Act’s goals (705 ILCS 405/1-2(4) (West
       2012)), we conclude that the State has standing to raise parentage issues in a neglect
       proceeding in the best interests of a minor. Although the State is authorized to raise a
       parentage issue in a neglect proceeding under the Juvenile Court Act, it is equally clear
       that the State’s action must comply with the Parentage Act. 705 ILCS 405/6-9(1) (West
       2012). Accordingly, we next consider whether the State’s challenge to Alfred’s
       paternity in the underlying neglect proceedings complied with the Parentage Act.



¶ 48                                   B. The Parentage Act

¶ 49       The State asserts that its challenge to Alfred’s paternity complied with the
       Parentage Act in three separate and alternative ways. Specifically, the State relies on
       the following actions authorized by the Parentage Act: (1) an action to invalidate a
       VAP under section 6(d) (750 ILCS 45/6(d) (West 2012)); (2) an action to establish a
       father and child relationship under section 7(a) (750 ILCS 45/7(a) (West 2012)); or (3)
       an action to declare the nonexistence of the parent and child relationship under section
       7(b) (750 ILCS 45/7(b) (West 2012)). See supra ¶ 37.
                                                - 11 -
¶ 50       The State’s argument requires us to construe the Parentage Act, presenting a
       question of law that we review de novo. Innovative Modular Solutions v. Hazel Crest
       School District 152.5, 2012 IL 112052, ¶ 22. The fundamental goal of statutory
       construction is to ascertain and give effect to the legislature’s intent, best indicated by
       giving the statutory language its plain and ordinary meaning. Innovative Modular
       Solutions, 2012 IL 112052, ¶ 22. This court will enforce clear and unambiguous
       statutory language as it is written, and we will not read into it exceptions, conditions, or
       limitations not expressed by the legislature. Ryan v. Board of Trustees of the General
       Assembly Retirement System, 236 Ill. 2d 315, 319 (2010).

¶ 51       The Parentage Act creates a statutory mechanism for legally establishing a
       parent-child relationship. J.S.A. v. M.H., 224 Ill. 2d 182, 198 (2007). The Parentage Act
       serves Illinois’s public policy by expressly recognizing the right of every child to the
       physical, mental, emotional and monetary support of his or her parents. 750 ILCS
       45/1.1 (West 2012). Under the Parentage Act, a father and child relationship can be
       established a number of ways. 750 ILCS 45/4 (West 2012). The Parentage Act also
       contains a number of presumptions of paternity based on the marital status of the
       parents or the signing of a VAP. 750 ILCS 45/5 (West 2012).

¶ 52       Relevant here, under section 6 of the Parentage Act, is that a parent and child
       relationship can be established by consent with the valid execution of a VAP between
       the biological mother and a man claiming to be the child’s father. 750 ILCS 45/6(a)
       (West 2012). Paternity established by a VAP “has the full force and effect of a
       judgment entered under this Act and serves as a basis for seeking a child support order
       without any further proceedings to establish paternity.” 750 ILCS 45/6(b) (West 2012).
       In fact, a judicial or administrative proceeding to “ratify” paternity established under
       section 6 is “neither required nor permitted.” 750 ILCS 45/6(c) (West 2012). The
       presumption of paternity created by a VAP is conclusive unless the VAP is rescinded
       by the father or mother within the earlier of 60 days or the date of an administrative or
       judicial proceeding involving one of the signatories and relating to the child. 750 ILCS
       45/5(b)(1), (b)(2) (West 2012); 410 ILCS 535/12(6), (7) (West 2012). Here, it is
       undisputed that Nichole and Alfred signed a VAP. Thus, under sections 5 and 6 of the
       Parentage Act, Alfred is conclusively presumed to be N.C.’s legal father. The State
       contends, however, that it properly challenged Alfred’s presumed paternity under
       section 6(d) and two separate subsections of section 7. We address each of the State’s
       arguments in turn.



                                                - 12 -
¶ 53                           1. Section 6(d) of the Parentage Act

¶ 54      Section 6(d) details the only permissible way to challenge a VAP under the
       Parentage Act, and provides, in its entirety:

                  “(d) A signed acknowledgement of paternity entered under this Act may be
              challenged in court only on the basis of fraud, duress, or material mistake of
              fact, with the burden of proof upon the challenging party. Pending outcome of
              the challenge to the acknowledgement of paternity, the legal responsibilities of
              the signatories shall remain in full force and effect, except upon order of the
              court upon a showing of good cause.” 750 ILCS 45/6(d) (West 2012).

       This language demonstrates that the legislature intended any challenge under section
       6(d) to be limited in nature, identifying only three possible grounds for a
       challenge—fraud, duress, or material mistake of fact. Indeed, these narrow grounds are
       similar to the equitable grounds used by parties to a contract to rescind the contract and
       restore the parties to their initial status. See, e.g., Freedberg v. Ohio National Insurance
       Co., 2012 IL App (1st) 110938, ¶ 27 (recognizing that a contract may be rescinded
       based on fraud or misrepresentation); Corcoran v. Northeast Illinois Regional
       Commuter R.R. Corp., 345 Ill. App. 3d 449, 454 (2003) (discussing requirements to
       rescind a contract based on a mutual mistake of a material fact); Osage Corp. v. Simon,
       245 Ill. App. 3d 836, 843 (1993) (voiding a contract that was a product of duress).
       Section 6(d) also plainly instructs that the legal responsibilities of the signatories
       remain in full force pending any challenge to the VAP. The section, however, provides
       no basis for the State, who did not sign the VAP, to employ the contractual-based
       grounds in section 6(d) to defeat the VAP. Therefore, considered in its entirety, the
       language of section 6(d) suggests that the legislature intended to permit the signatories
       to use section 6(d) but did not intend to permit the State to challenge a VAP under
       section 6(d).

¶ 55       Construing section 6(d) of the Parentage Act narrowly is consistent with this
       court’s holding in People ex rel. Department of Public Aid v. Smith, 212 Ill. 2d 389
       (2004), that section 6(d) provided a tightly limited means to defeat a VAP. In Smith, we
       held that a man who signs a VAP is not permitted to later challenge the VAP under
       section 6(d) with DNA evidence showing that he is not the child’s biological father.
       Smith, 212 Ill. 2d at 391. We also recognized, as we do here, that section 6(d) explicitly
       limits VAP challenges only to claims of fraud, duress, or material mistake of fact.
       Smith, 212 Ill. 2d at 399.

                                                - 13 -
¶ 56       Explaining the limited options to challenge a VAP, we observed that section 6(d)
       was enacted to bring Illinois in compliance with federal regulations pertaining to the
       Social Security Act and block grants for the Temporary Assistance for Needy Families
       program (TANF). Among other requirements, TANF mandates that a state operate a
       child support enforcement program that includes a simple process for voluntary
       acknowledgements of paternity with a 60-day rescission option, and limits challenges
       to a VAP only on the basis of fraud, duress, or material mistake of fact. Smith, 212 Ill.
2d at 402-03.

¶ 57       We also noted in Smith that a presumption of paternity created by a VAP is
       conclusive under the Parentage Act, unlike the rebuttable paternity presumptions
       created by marriage. Smith, 212 Ill. 2d at 404-05. In other words, the legislature
       intended a challenge to the presumption of paternity created by a VAP to be more
       limited and difficult. Thus, we concluded that “[u]nder the limited circumstances
       presented in section 6(d), a man who voluntarily acknowledges paternity can later
       challenge the voluntariness of the acknowledgement if he can show that it was
       procured by fraud, duress, or material mistake of fact, but the Parentage Act does not
       allow him to challenge the conclusive presumption of paternity with contrary
       evidence.” (Emphasis in original.) Smith, 212 Ill. 2d at 405.

¶ 58        Although we did not consider whether the State could bring a VAP challenge under
       section 6(d) in Smith, its rationale is consistent with our construction of section 6(d) in
       this case. Our recognition in Smith of the limited nature of a section 6(d) challenge
       brought by a man who agreed to be legally bound by a VAP comports with our
       conclusion here that the legislature intended section 6(d) to be used by the VAP
       signatories because they, unlike the State, are legally obligated to provide financial
       support to the child under the VAP. It is also consistent with Smith’s recognition that
       Illinois adopted a VAP system specifically to comply with federal regulations seeking
       to facilitate the enforcement of child support orders. Certainly, the enforcement of
       child support orders based on a VAP could potentially be hindered if the State is
       permitted in a juvenile neglect proceeding to use section 6(d) to invalidate a VAP with
       DNA evidence, as the State attempted here. See People v. Latona, 184 Ill. 2d 260, 269
       (1998) (noting that this court has a duty to avoid construing a statute in a way that
       defeats the purpose of the statute); see also 750 ILCS 45/6(c) (West 2012) (prohibiting
       DNA evidence from being used to “ratify” a validly executed VAP).

¶ 59      Accordingly, the State cannot challenge Alfred’s paternity under section 6(d).
       Thus, we need not consider whether the State complied with section 6(d) here, or
                                               - 14 -
       whether its evidence was sufficient to establish a material mistake of fact or fraud.
       While the State is not permitted to challenge Alfred’s paternity under section 6(d), that
       does not necessarily mean that a man presumed to be a father under a VAP is forever
       shielded from a paternity contest. To the contrary, as explained below, the Parentage
       Act permits an action to establish or disestablish a father and child relationship,
       regardless of any presumption of paternity, in section 7. See also In re Paternity of an
       Unknown Minor, 2011 IL App (1st) 102445, ¶ 10 (VAP does not preclude paternity
       action by biological father under section 7(a) of the Parentage Act); In re M.M., 401 Ill.
       App. 3d 416, 422-23 (2010) (VAP does not preclude paternity action by the minor
       child under section 7(b) of the Parentage Act).



¶ 60                            2. Section 7 of the Parentage Act

¶ 61       Next, we consider whether the State’s challenge to Alfred’s paternity complied
       with section 7 of the Parentage Act. Generally, section 7 of the Parentage Act details
       the procedures for bringing an action to determine the existence of a father and child
       relationship (establish) or declare the nonexistence of a father and child relationship
       (disestablish), and it identifies who can initiate those actions. 750 ILCS 45/7 (West
       2012). Relevant to the issue raised here, the Parentage Act also authorizes the trial
       court to order genetic testing to establish or disestablish the father and child
       relationship in any type of section 7 action. 750 ILCS 45/11(a) (West 2012). If the trial
       court finds that the genetic testing shows the alleged father is not the biological parent
       of the child, “the question of paternity shall be resolved accordingly.” 750 ILCS
       45/11(f)(1) (West 2012). Alternatively, if the testing shows the alleged father is the
       biological parent of the child, “the alleged father is presumed to be the father, and this
       evidence shall be admitted.” 750 ILCS 45/11(f)(3) (West 2012).

¶ 62       The State argues that its challenge to Alfred’s paternity was proper as either an
       establishment action under subsection (a) or a disestablishment action under subsection
       (b) of section 7 of the Parentage Act. The State also emphasizes that N.C.’s GAL
       supported its challenge to Alfred’s paternity.

¶ 63       We first consider subsection (a) of section 7, providing a mechanism to establish a
       father and child relationship. Subsection (a) broadly authorizes a variety of individuals
       to file an action to determine the existence of the father and child relationship,
       regardless of whether the relationship is already presumed under section 5 of the Act.
       750 ILCS 45/7(a) (West 2012). The expansive group permitted to bring an action under
                                               - 15 -
       subsection (a) includes: (1) the child; (2) the mother; (3) a pregnant woman; (4) any
       person or public agency who has custody of, or is providing or has provided financial
       support to the child; (5) the Department if it is providing or has provided financial
       support or is assisting with child support collection services; or (6) a man presumed or
       alleging himself to be the father of the child or expected child. 750 ILCS 45/7(a) (West
       2012). The only requirement for bringing a subsection (a) action is that “[t]he
       complaint shall be verified and shall name the person or persons alleged to be the father
       of the child.” 750 ILCS 45/7(a) (West 2012).

¶ 64       Initially, we note that the appellate court did not consider whether the State’s
       challenge was proper as an establishment action under section 7(a). The reason for this
       is clear. Alfred is presumed to be N.C.’s legal father as a result of the VAP. In the
       circuit court, the State solely sought to remove Alfred from the proceedings and did not
       identify another man as N.C.’s alleged father, as would be required under section 7(a).
       Instead, the State’s contest to Alfred’s paternity indisputably was in the form of a
       disestablishment action, the subject of section 7(b). In other words, this appeal does not
       involve an establishment action under section 7(a). Accordingly, because the State’s
       challenge here cannot be construed as an establishment action under section 7(a), we
       need not consider in this case whether the State is authorized to bring an establishment
       action under that provision, or otherwise complied with section 7(a).

¶ 65       Thus, we next consider whether the State’s challenge to Alfred’s paternity was
       proper as a disestablishment action under subsection (b) of section 7. Subsection (b)
       provides a much more narrow type of action and explicitly limits its application to
       actions brought by the child, the natural mother, or a man presumed to be the father for
       reasons related to marriage. 750 ILCS 45/7(b) (West 2012). An action under subsection
       (b) must also be brought by verified complaint. 750 ILCS 45/7(b) (West 2012).

¶ 66        Here, the State is not a party statutorily authorized to bring a disestablishment
       action under subsection (b), and the action was not brought by verified complaint. We
       reject the State’s assertion that it obtained standing to bring a disestablishment action
       under subsection (b) based on the GAL’s support of the State’s attempt to remove
       Alfred from the neglect proceedings. Although we agree with the State that N.C.’s
       GAL, acting on N.C.’s behalf, could have brought the disestablishment action under
       subsection (b), we emphasize that in this case it was the State and not the GAL that
       filed the motion. See In re D.S., 198 Ill. 2d 309, 321 (2001) (GAL is responsible for
       filing pleadings on behalf of a minor in juvenile court proceedings); see also In re
       M.M., 401 Ill. App. 3d 416, 421-24 (2010) (affirming GAL’s ability to file a petition to
                                               - 16 -
       disestablish an acknowledged father in a juvenile neglect proceeding). The Act,
       however, narrowly authorizes a disestablishment action under subsection (b) to be filed
       by the child, the mother, or a man presumed to be the father by reason of marriage. 750
       ILCS 45/7(b) (West 2012).

¶ 67       We also agree with the State that if the GAL files an action to disestablish a father
       under subsection (b) of section 7 in a juvenile neglect proceeding, the State assumes the
       responsibility for prosecuting the action in that proceeding. See In re D.S., 198 Ill. 2d at
       322 (explaining that in proceedings under the Juvenile Court Act the State is
       responsible for prosecuting the action). That does not mean, however, that the State
       obtains standing to initiate a subsection (b) disestablishment action vicariously through
       the GAL. To the contrary, the Parentage Act does not authorize the State to initiate a
       subsection (b) disestablishment action. See 705 ILCS 405/6-9(1) (West 2012)
       (Parentage Act applies to “any” proceeding under the Juvenile Court Act when a
       parentage issue is involved); see also Ryan v. Board of Trustees of the General
       Assembly Retirement System, 236 Ill. 2d 315, 319 (2010) (this court must enforce
       unambiguous statutory language as it is written). Therefore, we conclude that the State
       is not permitted to initiate a disestablishment action under subsection (b) of section 7 of
       the Parentage Act.

¶ 68       Because the State’s challenge to Alfred’s paternity in this case did not comply with
       the Parentage Act, we remand, as the appellate court did, for a new neglect proceeding.
       We note, however, that by remanding for a new neglect proceeding, we do not mean
       that proceedings to disestablish Alfred’s paternity are foreclosed. In the proceedings
       below, N.C.’s GAL supported the State’s attempt to disestablish Alfred as N.C.’s
       father. Because the GAL has standing to file a disestablishment action under section
       7(b) of the Parentage Act (750 ILCS 45/7(b) West 2012)), the GAL may initiate such a
       proceeding on remand. Depending on the results of any paternity proceedings properly
       held in accord with the Parentage Act, a new neglect proceeding may or may not be
       necessary.



¶ 69                                    III. CONCLUSION

¶ 70       In summary, we hold that although a party’s paternity may be challenged in a
       neglect proceeding under the Juvenile Court Act, the challenge must comply with the
       provisions of the Parentage Act. Here, the State’s challenge to Alfred’s paternity failed
       to comply with the Parentage Act.
                                                - 17 -
¶ 71       Accordingly, we affirm the appellate court’s judgment. We remand with directions
       for the trial court to conduct a new hearing on the neglect petition that includes Alfred
       and Nichole. If, however, on remand, N.C.’s GAL decides to renew the challenge to
       Alfred’s paternity, the challenge must comply with the Parentage Act. The results of
       any such proceedings will determine whether a new neglect proceeding must be held.



¶ 72      Affirmed.

¶ 73      Cause remanded with directions.



¶ 74      JUSTICE THEIS, specially concurring:

¶ 75        The majority initially states that under the Juvenile Court Act “the State has
       standing to raise parentage issues in a neglect proceeding in the best interests of a
       minor,” as long as the State’s action complies with the Parentage Act. Supra ¶ 47. The
       majority then holds that the State cannot comply with the Parentage Act because it has
       no standing to challenge paternity under sections 6(d) or 7(b) of the Parentage Act.
       Supra ¶¶ 59, 70. Although I agree with the ultimate holding, it is irreconcilable with the
       initial premise. I write separately because I disagree that the State’s Attorney has
       standing under the Juvenile Court Act to challenge paternity in a neglect proceeding.
       Rather, I would hold that the Parentage Act governs issues related to parentage arising
       in any civil proceeding and that statute does not authorize the State’s Attorney to
       challenge a VAP or to pursue an action to disestablish paternity.

¶ 76       The majority observes that section 6-9 of the Juvenile Court Act contemplates that
       parentage issues may arise in a neglect proceeding. 705 ILCS 405/6-9 (West 2012). It
       then recognizes that the State has the authority in a neglect proceeding to file motions
       in the best interest of a child under section 2-13(6) of the Juvenile Court Act (705 ILCS
       405/2-13(6) (West 2012)). From these observations, it concludes that the State’s
       Attorney has standing to file a motion in a neglect proceeding to raise paternity issues
       in the best interest of the child under the Juvenile Court Act, as long as there are
       sufficient facts to support it. Nowhere in its opinion does the majority explain what
       relief the State’s Attorney could seek in that motion, or what dispositional order the
       circuit court could enter based on that motion. The answer would be none.


                                               - 18 -
¶ 77       Indeed, the plain language of both the Parentage Act and the Juvenile Court Act
       explicitly provide that parentage issues in juvenile court proceedings are governed by
       the Parentage Act. See 750 ILCS 45/9(a) (West 2012) (“In any civil action not brought
       under this Act, the provisions of this Act shall apply if parentage is at issue.” (Emphasis
       added.)); 705 ILCS 405/6-9(1) (West 2012) (“If parentage is at issue in any proceeding
       under this Act *** then the [Parentage Act] shall apply and the court shall enter orders
       consistent with that Act.”). Thus, the General Assembly has specifically articulated that
       any issues involving paternity, whether they arise under the Parentage Act or any other
       civil proceeding, must consistently adhere to the statutory directives of the Parentage
       Act.

¶ 78       The majority’s determination that the State’s Attorney has standing to challenge
       paternity under the best interest provisions of the Juvenile Court Act is inconsistent
       with the statutory directives of the Parentage Act, and misconstrues the State’s
       Attorney’s limited role under the Parentage Act. The Parentage Act expressly identifies
       the purpose of the statute is to further the “right of every child to the physical, mental,
       emotional and monetary support of his or her parents under this Act.” 750 ILCS 45/1.1
       (West 2012). With that in mind, the statute sets forth a comprehensive scheme for
       legally establishing a parent and child relationship and for challenging an established
       parent and child relationship. It specifically identifies those parties who may initiate
       these types of challenges and the particular procedures which they must follow. See
       generally 750 ILCS 45/7 (West 2012).

¶ 79       The General Assembly made a deliberate choice not to include the State’s Attorney
       as one of the parties authorized to bring a disestablishment action against a man
       conclusively established as the presumed father by a VAP. 750 ILCS 45/7(b) (West
       2012). The VAP represents a conscious decision by an individual to accept the legal
       responsibility of being the child’s father. This acknowledgment serves an important
       role in keeping with the overriding purpose of the statute. The State must give full force
       and effect to that acknowledgment in the same manner as a judgment of parentage. 750
       ILCS 45/6(b) (West 2012). In keeping with the stated purpose, the statute limits those
       that can seek to disestablish paternity to the mother, child, and a man presumed to be
       the father for reasons related to marriage. 750 ILCS 45/7(b) (West 2012). In this way,
       the General Assembly has recognized and balanced the varied interests at stake,
       including the interests of the child.

¶ 80      Although the State’s Attorney argues its standing to challenge parentage derives
       from its responsibility under the Juvenile Court Act to act in the best interest of the
                                               - 19 -
       child, the Parentage Act does not expressly provide for the court to consider the best
       interests of the child prior to declaring the nonexistence of a parent and child
       relationship. Similarly, in cases brought by proper parties to establish paternity under
       section 7(a), this court has previously explained that there is no express requirement
       that a court first consider the best interests of the child before a legal determination of
       paternity can be made. In re Parentage of John M., 212 Ill. 2d 253, 264 (2004). It is
       only after parentage is established that the court is then charged with the responsibility
       under section 14 with addressing parental rights such as custody or visitation which
       shall not be granted unless it is in the best interests of the child. Id. at 264-65.

¶ 81       To be sure, issues may arise as to whether a father who signed a VAP is abusing or
       neglecting a child. The State’s Attorney always has the duty and responsibility to
       prosecute these issues in the best interest of the child (In re J.J., 142 Ill. 2d 1, 12
       (1991)), as it originally set out to do in this case by filing a juvenile neglect petition and
       seeking to have N.C. adjudicated neglected and made a ward of the court. Nevertheless,
       merely because a paternity issue may arise in the context of a neglect proceeding under
       the Juvenile Court Act does not provide the State’s Attorney with standing to challenge
       the paternity of a legal father and is inconsistent with the legislative directive of the
       Parentage Act. Whether paternity issues arise in a neglect proceeding, a dissolution
       proceeding, an adoption proceeding or independently, does not alter the command of
       the Parentage Act. It would be contrary to the express legislative directive and public
       policy for different rules to apply regarding parentage issues arising in juvenile court
       proceedings as opposed to parentage issues arising in other civil proceedings. The
       State’s Attorney’s standing, if any, to challenge paternity in this context or in any other
       civil proceeding must derive from the Parentage Act. Indeed, as the majority explains,
       under the Parentage Act, the State’s Attorney is not authorized to challenge a VAP or to
       bring a disestablishment action.

¶ 82       Additionally, I reject the majority’s characterization of the State’s Attorney’s role
       under the Parentage Act. The majority holds that if a GAL initiates a disestablishment
       action during the pendency of a neglect proceeding on behalf of the child, that the State
       must prosecute that action. Supra ¶ 68. The majority relies solely on In re D.S., 198 Ill.
2d 309 (2001), a termination of parental rights case, for support. In D.S., this court held
       the power to prosecute a termination of parental rights petition under the Juvenile Court
       Act belongs solely to the State. Id. at 322. Significantly, D.S. expressly relied upon the
       lack of any private right to prosecute petitions filed pursuant to the Juvenile Court Act,
       which is purely a prosecutorial function traditionally reserved to the State. Id.

                                                - 20 -
¶ 83       In contrast, the Parentage Act expressly contains a provision affording a child a
       private right to pursue an action to disestablish parentage. The statute expressly
       provides that the GAL may represent the child in that action. 750 ILCS 45/7(c) (West
       2012). In terms of counsel, the Act specifically limits the role of the State’s Attorney.
       Section 18(b) provides that “[u]pon the request of a mother or child seeking to
       establish the existence of a father and child relationship, the State’s Attorney shall
       represent the mother or child in the trial court.” (Emphases added.) 750 ILCS 45/18(b)
       (West 2012). That section further provides that “[l]egal representation by the State’s
       Attorney *** shall be limited to the establishment and enforcement of an order for
       support, and shall not extend to visitation, custody, property or other matters.” Id. Thus,
       the statute plainly limits the role of the State’s Attorney to involvement only if the
       mother or child requests it, and only with respect to establishment of paternity and
       enforcement of child support orders. Accordingly, the majority’s holding, that the
       State’s Attorney must prosecute a disestablishment action brought by a child or his
       GAL during the pendency of a neglect proceeding, is contrary to the plain language of
       the statute. Consequently, I cannot join in that part of the majority’s opinion.

¶ 84       In conclusion, under the Juvenile Court Act, the State has broad powers to protect
       the welfare of children and several tools at its disposal to accomplish that objective. For
       example, the Act empowers the State’s Attorney to remove a minor from her legal
       parents if neglect is suspected (705 ILCS 405/2-5 (West 2012)), place the child in
       temporary custody (705 ILCS 405/2-10 (West 2012)), require parents to comply with
       court orders and service plans to ensure the child’s safety (705 ILCS 405/2-23 (West
       2012)), and to terminate parental rights upon proof of unfitness if in the best interest of
       the child (705 ILCS 405/2-27, 2-28 (West 2012)). In contrast, under the Parentage Act,
       the General Assembly has chosen to limit the role of the State’s Attorney with respect
       to issues related to paternity. That limited role does not include challenging a VAP or
       disestablishing the paternity of a man who has been conclusively presumed to be the
       legal father.



¶ 85      CHIEF JUSTICE GARMAN joins in this special concurrence.




                                               - 21 -